        Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 THOMAS LUCA JR., individually and on
 behalf of all others similarly situated,
                                                     Case No. 16-cv-746-MRH
                        Plaintiff,
        v.

 WYNDHAM HOTEL GROUP, LLC, and
 WYNDHAM HOTELS AND RESORTS, LLC,

                        Defendants.

          MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION
           FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23

       This case arises out of Defendants’ practice of advertising certain hotel rooms on their

websites at rates that are never honored. Unlike typical hotel pricing, Defendants’ hotels

disguise their true prices by charging a separate and mandatory “resort fee,” which is never

included in the advertised rate, for rooms booked on Defendants’ websites. Regardless of date,

hotel, or the type of room selected, Plaintiff and the Class he seeks to represent were deceived

into paying more than the advertised room rate. It made no difference whether the guest wanted

any of the “resort fee amenities” that supposedly come with the fee. Notably, many of

Defendants’ other hotels provide similar amenities yet do not charge a resort fee. To make

matters worse, the resort fees were obscured and suppressed by Defendants, hidden in hyperlinks

or inconspicuous text away from the prominent room rates, and confusingly grouped with

government-imposed taxes, making it difficult for guests to determine what the room prices

really were.

       This price segmentation practice, euphemistically referred to by some as “drip pricing,” is

in reality a quintessential “bait and switch,” and it is illegal under the New Jersey Consumer




                                                 1
         Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 2 of 17




Fraud Act (“CFA”), N.J.S.A. §§ 56:8-1, et seq.1 During the relevant period, Defendants’ hotels

have collected millions of dollars using this scheme. Additionally, every person who booked a

room and paid a resort fee was required to agree to Defendants’ website Terms of Use, which

contained terms prohibited by the New Jersey Truth–in-Consumer Contract, Warranty and

Notice Act (“TCCWNA”), N.J.S.A. §§ 56:12-14, et seq.

         Plaintiff Thomas Luca, Jr. seeks to certify an opt-out class under Rule 23(b)(3) of all

individuals in the United States who booked a room using Wyndham’s websites, and paid more

than the advertised room rates as a result of Defendants’ resort fees. As demonstrated below and

by the Expert Report of Vicki Morwitz, Ph.D., Plaintiff satisfies the requirements of Rule 23(a)

and (b)(3), and, accordingly, Plaintiffs’ proposed class should be certified.

    I.   FACTUAL BACKGROUND

         A.       Defendants’ Websites and Pricing Tactics

         Defendants and their subsidiaries own, manage, or license (via franchising) at least 5,500

hotel properties in the United States under a variety of brand names.2 Collectively, all of these

hotels are hereinafter referred to as “Wyndham hotels” or “Wyndham-affiliated hotels.” During

the relevant time period (June 6, 2010 to the present),                                Wyndham-affiliated

hotels have charged a mandatory add-on fee in addition to the advertised room rates, typically




1
  The Federal Trade Commission (“FTC”) investigated whether certain hotel operators were violating Section 5 of
the Federal Trade Commission Act, 15 U.S.C.§ 45(a), by misrepresenting the hotel room reservation price quoted to
consumers and engaging in drip pricing. See https://www ftc.gov/sites/default/files/attachments/press-releases/ftc-
warns-hotel-operators-price-quotes-exclude-resort-fees-other-mandatory-surcharges-may-
be/121128hoteloperatorsletter.pdf. The FTC also released an economic analysis concluding that the charging of
resort fees using drip pricing methods is likely to harm consumers by increasing the search costs and cognitive costs
of finding and choosing hotel rooms. Mary W. Sullivan, Federal Trade Commission, Economic Analysis of Hotel
Resort Fees (Jan. 2017), available at https://www.ftc.gov/system/files/documents/reports/economic-analysis-hotel-
resort-fees/p115503 hotel resort fees economic issues paper.pdf.
2
  Ex. 1, WYN00236993. (All bolded exhibit citations are to exhibits attached to the Declaration of Gary Lynch).
The brands are: Wyndham, Wyndham Grand, Wyndham Garden, TRYP, Wingate, Hawthorn Suites, Microtel Inn &
Suites, Ramada, Baymont Inn & Suites, Days Inn, Super 8, Howard Johnson, Travelodge, and Knights Inn. Id.

                                                         2
         Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 3 of 17




called a “resort fee” but sometimes called a “hotel service fee,” “service charge,” “facility fee,”

or “other tax.”3 Plaintiff refers to these fees collectively as “Resort Fees,” and the hotels that

charge them are the “RF Hotels.” Guests using the Websites cannot opt out of these fees.4

         During the relevant period, Defendants have operated www.wyndham.com,

www.wyndhamhotelgroup.com, www.wyndhamhotels.com, and several other brand-level

domains5 which are collectively referred to as the “Websites.” The Websites permit users to

search for and book available Wyndham-affiliated hotel rooms.6

         Users like Plaintiff and Class Members could search for a room on the Websites and

enter the “booking path” or “flow” beginning at the “Landing” or “Home” pages,7 where one can

search for rooms on specified dates in a geographical area, which will generate a “List” or

“Search Results” page.8 That page displays available hotels and the supposedly lowest or best

available price for a room at each hotel, labeled “Average nightly rate from” or just “From.”9

These prices—hereinafter “Room Rates”—are actually unobtainable at the RF Hotels because

the Room Rates always exclude Resort Fees, and Website users cannot avoid the Resort Fees if

they want the room.10 There is no reference to a Resort Fee on the “List” or “Search Result”




3
  See Ex. 2 at WYN00237020; Ex. 3, Defs.’ Am. Irog. Responses (hereinafter “Ex. 3”) at Ex. A.
4
  Ex. 4, Goldstein Dep. Tr. 63:21–65:11; Ex. 5, 2d Krul Dep. Tr. 99:22–100:4.
5
  Plaintiff’s Complaint refers to just the first two websites. Compl. ¶ 1. During the pendency of this litigation in
2016 and 2017, Defendants gradually migrated all of their brands to a redesigned, centralized website at
www.wyndhamhotels.com, and now all three of the URLs listed above link to that same website. Ex. 5, 2d Krul
Dep. Tr. 45:6–11, 57:3–25. Additionally, discovery revealed that Defendants also operate brand-level domains for
all of their individual brands (e.g., www.daysinn.com). Ex. 6, 1st Krul Dep. Tr. 23:5–26:16. Today, all of these
brand-level pages also redirect to a subpage of www.wyndhamhotels.com. Ex. 5, 2d Krul Dep. Tr. 45:6–11. As will
be shown below and in the exhibits, these changes in website versions have no effect on the central allegations in the
Complaint or the appropriateness of class certification.
6
  Ex. 5, 2d Krul Dep. Tr. 39:10–41:4; Ex. 4, Goldstein Dep. Tr. 34:10–35:5.
7
  E.g., Compl. ¶ 45; Ex. 7 at TL00249; Ex. 3 at Ex. B.1.
8
  E.g., Compl. ¶ 47; Ex. 7 at TL00250; Ex. 3 at Ex. B.2; see also Ex. 5, 2d Krul Dep. Tr. 15:7–17:2 (describing
search process on old website); id. at 59:4–61:6 (describing search process on current website).
9
  E.g., Compl. ¶ 47; Ex. 7 at TL00250; Ex. 3 at Ex. B.2.
10
   Ex. 5, 2d Krul Dep. Tr. 15:7–17:2, 59:4–61:6; Ex. 4, Goldstein Dep. Tr. 35:6–37:10.

                                                          3
         Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 4 of 17




page on any of the Websites.11

        When users click on or near the advertised Room Rate, they are taken to a “Rooms and

Rates” page for the hotel selected.12 The room associated with the lowest advertised Room Rate

is shown at the top, and other room types and Room Rate options are listed below. Again, all of

the rates listed on the Rooms and Rates pages always exclude any Resort Fee at RF Hotels.13

Resort Fees are only visible if the user clicks on a “total with taxes and fees” or “total for stay”

hyperlink.14 From the Rooms and Rates page, a user can click on the room type and rate and then

is taken to the “Check-out” or “Booking” page, which is the final step before the user commits to

booking the room. On that final page, the total price of the stay is shown, but the Resort Fees are

always next to, or subtotaled within, the government-imposed taxes.15

        On the Websites, when a user fills in contact and payment information on the Booking

page, the user is required to accept the Terms of Use before the booking can be completed.16 The

Terms of Use in effect at the time of Plaintiff’s website contained disclaimers of liability

purportedly precluding users from recovering full damages for tort claims and requiring users to

indemnify Defendants.17 The current Terms of Use similarly state that Defendants “shall not be

liable for damages or losses of any kind arising out of or in connection with your use of the Web

Services or any information provided on the Web Services…”18


11
   Ex. 4, Goldstein Dep. Tr. 37:7–24.
12
   E.g., Compl. ¶ 49; Ex. 7 at TL00251; Ex. 3 at Ex. B.3; see also Ex. 5, 2d Krul Dep. Tr. 64:11–17; Ex. 4,
Goldstein Dep. Tr. 37:11–38:5. The Rooms and Rates page and the rest of the booking path can also be reached if
the user started searching somewhere other than the home and landing pages of the Websites, such as Google or one
of the hotel’s individual webpages. Ex. 4, Goldstein Dep. Tr. 51:7–53:10.
13
   Ex. 4, Goldstein Dep. Tr. 40:6–42:2, 44:20–45:15 (discussing current Website); Ex. 5, 2d Krul Dep. Tr. 18:17–
19:13 (discussing older Website).
14
   E.g., Compl. ¶ 49; Krul Decl. [ECF 20-1] at Exs. C & D; Ex. 3 at Exs. B.3 & B.4; see also Ex. 5, 2d Krul Dep. Tr.
19:1–20:15; Ex. 4, Goldstein Dep. Tr. 40:6–42:2.
15
   E.g., Compl. ¶¶ 51–53; Krul Decl. [ECF 20-1] at Exs. E & F; Ex. 3 at Exs. B.5 & B.6.
16
   Ex. 5, 2d Krul Dep. Tr. 79:7–17.
17
   Compl. ¶¶ 76, 84, 87; see also Krul Decl. [ECF 20-1] Ex. A at ¶¶ 10, 12.
18
   Ex. 8, 2d Krul Dep. Ex. 19 at pp. 5–6, ¶ 10; see also https://www.wyndhamhotels.com/about-us/terms-of-use (last
accessed Oct. 15, 2018).

                                                         4
           Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 5 of 17




           Plaintiff’s experience with Defendants’ Websites was typical of the process described

above. Plaintiff accessed Defendants’ Websites and used the Websites to reserve a room at

Defendants’ Shelbourne Wyndham Grand South Beach Hotel. Compl. ¶ 56. Defendants’

Websites represented the Room Rates for staying at the Shelbourne as $359.00/night. Id. at ¶¶

56-60. In fact, the price with the mandatory $25.00/night resort fee was $384.00/night. Id. at ¶¶

57-60. During Plaintiff’s booking process, the only reference to the Resort Fee displayed on any

of the primary pages in the booking path was inconspicuous text on the Booking page that said:

                          “Taxes and Fees: Tax not included
                          Resort Fee USD 25.00 City Tax 7
                          PCT State Tax 7 PCT”19

 II.       ARGUMENT

           Plaintiff seeks to certify the following class for both the CFA and TCCWNA claims:

           All United States citizens who were charged a resort fee from June 6, 2010 to the
           present after booking a hotel room at a Wyndham-affiliated property using a
           Wyndham-owned website.

           A.      Legal Standards: Rule 23 and the Substantive Claims

           To obtain class certification, Plaintiff must satisfy the requirements of Rule 23(a), along

with one of the three requirements set forth in Rule 23(b). See Marcus v. BMW of North

America, LLC, 687 F.3d 583, 590 (3d Cir. 2012). To meet the requirements of Rule 23(a): “(1)

the class must be ‘so numerous that joinder of all members is impracticable’ (numerosity); (2)

there must be ‘questions of law or fact common to the class’ (commonality); (3) ‘the claims or

defenses of the representative parties’ must be ‘typical of the claims or defenses of the class’

(typicality); and (4) the named plaintiffs must ‘fairly and adequately protect the interests of the

class.’ (adequacy of representation, or simply adequacy).” In re Cmty. Bank of N. Va., 622 F.3d



19
     Compl. ¶¶ 52–53.

                                                    5
          Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 6 of 17




275, 291 (3d Cir. 2010) (quoting Fed. R. Civ. P. 23(a)(1)–(4)).

          In this case, Plaintiff seeks certification under Rule 23(b)(3), “which requires that (i)

common questions of law or fact predominate (predominance), and (ii) the class action is the

superior method for adjudication (superiority).” In re Cmty. Bank of N. Va., 622 F.3d at 291. “A

class certification decision requires a thorough examination of the factual and legal allegations.”

In re Hydrogen Peroxide Antitrust Litigation, 552 F.3d 305, 309 (3d Cir. 2008) (internal citation

omitted). “[F]actual determinations supporting Rule 23 findings must be made by a

preponderance of the evidence.” Id. at 307.

          To violate the CFA, “a person must commit an ‘unlawful practice[].’” Cox v. Sears

Roebuck & Co., 647 A.2d 454, 462 (N.J. 1994). The CFA declares as unlawful:

         any unconscionable commercial practice, deception, fraud, false pretense, false
         promise, misrepresentation, or the knowing, concealment, suppression, or omission
         of any material fact with intent that others rely upon such concealment, suppression
         or omission…

N.J.S.A. § 56:8-2. Such unlawful conduct includes “[t]he advertisement of merchandise as part

of a plan or scheme not to sell the item or service…at the advertised price.” N.J.S.A § 56:8-2.2.

This type of scheme is commonly known as a “bait and switch.” See Riley v. New Rapids Carpet

Center, 61 N.J. 218, 222 (1972) (describing § 56:8-2.2 as a prohibition on bait-and-switch

tactics).20

         To prevail on a CFA claim, a private plaintiff must prove three elements: 1) unlawful

conduct by defendant; 2) an ascertainable loss by plaintiff; and 3) a causal relationship between

the unlawful conduct and the ascertainable loss. Bosland v. Warnock Dodge, Inc., 197 N.J. 543,


20
   For further illustration, FTC regulations also define “bait advertising” as “an alluring but insincere offer to sell a
product or service which the advertiser in truth does not intend or want to sell. Its purpose is to switch consumers
from buying the advertised merchandise, in order to sell something else, usually at a higher price or on a basis more
advantageous to the advertiser. The primary aim of a bait advertisement is to obtain leads as to persons interested in
buying merchandise of the type so advertised.” 16 C.F.R. § 230.0.

                                                            6
            Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 7 of 17




557 (2009). Reliance is not an element of liability under the CFA. Cox, 647 A.2d at 462; see

also Gennari v. Weichert Co. Realtors, 691 A.2d 350, 366 (N.J. 1997). Rather, the “prime

ingredient of all types of consumer fraud” is the “capacity to mislead.” Cox, 647 A.2d at 462.

           As explained below, each of the elements of the CFA claim in this case can be proven

with class-wide, common proof. Importantly, it is the illegal advertising, pricing, and contractual

practices of Defendants that are at issue, not the individual experiences of Plaintiff or the Class

Members he seeks to represent.

           B.        The Class Satisfies Rule 23(a)

                     1. The Proposed Class is Sufficiently Numerous

           To certify Plaintiff’s proposed Class, this Court must determine whether the “class is so

numerous that joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). Here, the

proposed Class is sufficiently numerous. In responding to written discovery, Defendants have

estimated that between August 2012 and December 31, 2017,

individuals booked a room using the Websites and were charged Resort Fees.21 Notably, this

estimate was made for hotels within just three brands: Wyndham, Wyndham Grand, and

Wyndham Garden, which does not cover every RF Hotel.22 Regardless, the number of Class

Members far exceeds the 40-member benchmark referred to by the Third Circuit. Accordingly,

numerosity is clearly established.

                     2. Plaintiff and the Class Meet the Commonality Prong

           In order to obtain class certification, Plaintiff must also demonstrate that there are

questions of law or fact common to the class. Fed. R. Civ. P. 23(a)(2). Commonality requires

that the class members’ claims “depend upon a common contention…of such a nature that it is


21
     Ex. 3 at 8.
22
     Ex. 3 at 29 ¶ 6 (noting that responses were limited to those three brands).

                                                             7
           Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 8 of 17




capable of classwide resolution—which means that determination of its truth or falsity will

resolve an issue that is central to the validity of each one of the claims in one stroke.” Wal-Mart

Stores v. Dukes, 564 U.S. 338, 350 (2011). Even a single common question will satisfy the

requirement of Rule 23(a)(2). Id. at 359. “[T]he focus is on whether the defendant’s conduct was

common as to all of the class members, not on whether each plaintiff has a ‘colorable’ claim.”

Sullivan v. DB Investments, Inc., 667 F.3d 273, 299 (3d Cir. 2011).

           As to the CFA claim, whether Defendants engaged in illegal bait-and-switch scheme is a

common contention that can be determined in one stroke for all class members. The RF Hotels

prominently advertised Room Rates on the Websites in exactly the same manner. Defendants

never intended to rent rooms to Plaintiff or the Class Members at those prices. Instead, Plaintiff

and the Class Members were all deceived into paying the Room Rates plus mandatory Resort

Fees. Defendants’ scheme applies uniformly to every member of the Class and evidences

“unlawful conduct,” which is the first element of the CFA claim. Moreover, common evidence

from Defendants’ own records can be used to determine the Resort Fees paid by Plaintiff and the

Class,23 establishing the second element of the CFA claim—ascertainable loss.

           If Defendants had honored the advertised Room Rates, every Class Member could and

would have paid exactly those prices (plus government taxes) and nothing more to secure the

rooms. Instead, every Class Member was deceived into paying a price above the advertised

Room Rates in the form of the Resort Fees. Since there are only                                   among the

5,500 hotels within the Wyndham family, guests who stay at more than                      of Wyndham hotels

only need to pay the Room Rates, plus government taxes, to secure the room. Consequently, a

common, reasonable expectation among consumers would be that the Room Rates Defendants



23
     Ex. 3 at 11–12; Ex. 9, Harvey Dep. Tr. 18:22–22:23, 35:13–38:15, 40:13–41:18, 43:14–45:23.

                                                         8
         Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 9 of 17




advertise are the actual, full prices that are sufficient to book the rooms, excluding only

government-imposed taxes.

        The advertised Room Rates are extremely material to customers’ decision-making

because, as Defendants know, the Room Rates are a standardized metric24 and are one of the

primary factors that customers use to compare hotels to one another when deciding where to

book.25 Customer sensitivity (or elasticity) with respect to the Room Rates is so high that



                    .26

        Defendants’ use of the Room Rates as a bait to lure them into paying a more expensive

total price caused the entire Class harm. As Plaintiff’s expert, Vicki Morwitz, Ph.D. explains,

Defendants’ practices are examples of “partitioned” and “drip pricing,” tactics that have been

shown to cause consumers to underestimate actual prices and increase consumers’ intention to

purchase goods or services.27 This is because consumers tend to “anchor” on the prominent

prices they see first, and pay less attention to additional surcharges disclosed later in the

process.28 Additionally, Class Members were likely misled by Defendants’ grouping of Resort

Fees next to or subtotaled with government-imposed taxes, because they may not realize that the

Resort Fees are not actually government taxes and are avoidable by staying at a different hotel in

the area.29

        This causal connection between the falsely advertised Room Rates and the Resort Fees

paid is the same for each Class Member and establishes the final element necessary to set forth a



24
   Ex. 4, Goldstein Dep. Tr. 45:7–23, 94:20–97:25, 128:16–130:12.
25
   Ex. 10, Kukulski Dep. Tr. 62:14–63:3, 70:3–74:11; Ex. 11, Schafers Dep. Tr. 47:14–49:3, 100:19–104:7.
26
   Ex. 10, Kukulski Dep. Tr. 75:14–77:1, 86:2–12; Ex. 11, Schafers Dep. Tr. 101:12–19.
27
   Ex 12, Expert Report of Vicki Morwitz, Ph.D. at 5–8, 18–39.
28
   Ex 12, Expert Report at 6–7, 32–37, 44–45.
29
   Ex 12, Expert Report at 7, 40–44.

                                                       9
           Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 10 of 17




prima facie violation of the CFA. Each one of the elements of the CFA claim can be established

with common proof, with the inquiry focusing largely on Defendants’ conduct.

           To determine whether the advertising of Room Rates and the placement of Resort Fees is

a violation of the CFA, the jury can evaluate a relatively small amount of evidence, such as the

Plaintiff’s booking path, other representative examples of the Websites’ booking paths for

comparison, the testimony of Defendants’ employees who have described the uniformity of these

practices, and Plaintiff’s Expert’s Report describing how Defendants’ decision to present

information about mandatory Resort Fees separately from the Room Rates and later in process is

an example of both partitioned and drip pricing, and the consumer effects of those practices.

           As to the TCCWNA claim, the evidence shows only two different versions of the Terms

of Use in effect during the class period, and both versions contained provisions that are illegal in

the same ways alleged in Plaintiff’s Complaint.30 The evidence also shows that every guest who

booked a room using the Websites was required to agree to the Terms of Use.31 As a result,

Defendants’ liability for the TCCWNA claim turns solely on the common issue of whether the

terms at issue in fact violated TCCWNA. Whatever the answer is, it is the same for all class

members.

                    3. Plaintiff’s Claims are Typical of the Class Claims

           “The typicality inquiry is intended to assess whether the action can be efficiently

maintained as a class and whether the named plaintiffs have incentives that align with those of

absent class members so as to assure that the absentees’ interests will be fairly represented.”

Baby Neal, 43 F.3d at 57. Typicality “is intended to preclude certification of those cases where

the legal theories of the named plaintiffs potentially conflict with those of the absentees by


30
     Krul Decl. [ECF 20-1] Ex. A at ¶¶ 10, 12; Ex. 8, 2d Krul Dep. Ex. 19 at pp. 5–6, ¶ 10.
31
     Ex. 5, 2d Krul Dep. Tr. 30:3–20, 79:7–17.

                                                           10
        Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 11 of 17




requiring that the common claims are comparably central to the claims of the named plaintiffs as

to the claims of the absentees.” Id. “When a defendant has engaged in a common scheme

relative to all members of the class, there is a strong assumption that the claims of the

representative parties will be typical of the absent class members.” Sherman v. American Eagle

Exp., Inc., No. 09-575, 2012 WL 748400, at *5 (E.D. Pa. March 8, 2012) (citing In re

Linerboard Antitrust Litig., 203 F.R.D. 197, 207 (E.D. Pa. 2001)).

        Plaintiff’s claims are typical and his damages are not substantially different in kind or

size than the average Class Member’s. There are only two claims, both are shared by Plaintiff

and the Class, and damages will be measured the same way for all. Defendants’ practices of

advertising unobtainable Room Rates and binding all guests to illegal terms and conditions were

carried out in a uniform manner. Although the Websites were redesigned in 2016–17, the

fundamental aspects of the booking path did not change, nor did the partitioned/drip-pricing

practices.32 The Room Rates continue to be the only prominently displayed prices, and Resort

Fees are still not disclosed at all but rather are hidden in hyperlinks or outside the booking path.33

Within the booking path Resort Fees are always subtotaled with or grouped next to government-

imposed taxes.34 And every website user, including Plaintiff, was required to agree to Terms and

Conditions that contain illegal disclaimers.35 Plaintiff satisfies the typicality prong.

                 4. Plaintiff Is an Adequate Representative of the Class

        Rule 23(a)(4) requires a showing that the named plaintiff “will fairly and adequately

protect the interests of the class.” “This requirement serves to uncover conflicts of interest

between named parties and the class they seek to represent.” Amchem Prods., Inc. v. Windsor,


32
   Compare Krul Decl. [ECF 20-1] Exs. C–G with Ex. 3 at Exs. B.1–B.8.
33
   See Ex. 3 at Exs. B.1–B.8; Ex. 12 at 8–16 (Expert’s description of room searches conducted on current Websites).
34
   See Ex. 3 at Exs. B.1–B.8; Ex. 12 at 8–16 (Expert’s description of room searches conducted on current Websites).
35
   Krul Decl. [ECF 20-1] Ex. A; Ex. 8, at pp. 5–6, ¶ 10; Ex. 5, 2d Krul Dep. Tr. 30:3–20, 79:7–17.

                                                        11
           Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 12 of 17




521 U.S. 591, 625 (1997). Plaintiff easily satisfies this requirement. There are no divergent

claims or other types of conflicts between Plaintiff and Class Members. Plaintiff shares the exact

same claims under the CFA and TCCWNA as the other Class Members, and there are no unique

circumstances that would render him an inadequate representative. Plaintiff and the Class

Members possess the same interest in proving the same claims, and they suffered the same form

of injuries. Plaintiff has worked with counsel to advance the interests of the class by sharing

information and evidence about his experience with Defendants’ unlawful practices and

responding to written discovery requests, including a thorough search of his personal emails.36

As such, Plaintiff has inarguably demonstrated his commitment to prosecuting this case on

behalf of himself and the proposed Class, and that he will do so fairly and adequately.

           Plaintiff proposes Gary F. Lynch of Carlson Lynch Sweet Kilpela & Carpenter, LLP as

Lead Class Counsel. Mr. Lynch has extensive experience managing and litigating complex class

actions such as this one, and is well-versed in the applicable law. The resume of Gary Lynch and

his firm is attached as Exhibit 13. Accordingly, Rules 23(a)(4) and (g) are satisfied.

           C.      The Proposed Class Satisfies the Requirements of 23(b)(3)

           Rule 23(b)(3) requires that “questions of law or fact common to the class members

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

R. Civ. P. 23(b)(3). The Third Circuit has explained, “[The] predominance test asks whether

common issues of law or fact in the case predominate over non-common, individualized issues

of law or fact. Predominance begins, of course, with the elements of the underlying cause of

action.” Neale v. Volvo Cars of North America, LLC, 794 F.3d 353, 370 (3d Cir. 2015) (citations



36
     Lynch Decl. ¶ 14.

                                                  12
           Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 13 of 17




and quotation marks omitted). Nevertheless, “the presence of individual questions does not per

se rule out a finding of predominance. If issues common to the class overwhelm individual

issues, predominance should be satisfied.” Id. at 371. “The predominance inquiry asks whether

the common, aggregation-enabling, issues in the case are more prevalent or important than the

non-common, aggregation-defeating, individual issues.” Tyson Foods, Inc. v. Bouaphakeo, 136

S.Ct. 1036, 1045 (2016) (internal quotation marks omitted).

           As detailed above, Plaintiff and the Class seek to hold Defendants liable for two specific

practices: 1) segmenting the actual price of hotel rooms at the RF Hotels such that rooms could

not be obtained at the prominently advertised Room Rates (the CFA Claim), and 2) binding

every guest who booked a room through the Websites to unlawful terms and conditions (the

TCCWNA claim). There are no aspects of these claims that need to be proven on an individual

basis. Common issues, regarding both liability and damages, unquestionably predominate over

individual issues. As previously described, it was impossible for Plaintiff or any class member to

use the Websites to book a room for the Room Rates at the RF Hotels. Instead, every Class

Member paid a Resort Fee and was bound to the illegal Terms of Use.

           Damages calculations would not overwhelm questions common to the Class in this case

because there is no need for individualized damage determinations before judgment. Class-wide

damages can be proven directly based upon information in possession of Defendants, including

the amount of resort fee revenue generated by RF Hotels (the CFA damages) and the number of

resort-fee-paying guests.37 Indeed, Defendants have already calculated the Resort Fees paid to

RF Hotels, demonstrating the ease of calculating class-wide damages.38 Since the number of



37
     Ex. 9, Harvey Dep. Tr. 18:22–22:23, 35:13–38:15, 40:13–41:18, 43:14–45:23.
38
     Ex. 3 at 11–12 (estimating for three of the brands that between August 2012 and December 31, 2017, r


                                                          13
           Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 14 of 17




Class Members is the same for both the CFA and TCCWNA claim, the TCCWNA damages can

be discerned by simply multiplying the number of unique individuals who paid a Resort Fee by

the statutory damage amount of $100.

           The Federal Rules of Civil Procedure direct courts to weigh the following factors to

determine whether a class action is superior to other alternative methods of adjudication: “(A)

the class members’ interests in individually controlling the prosecution or defense of separate

actions; (B) the extent and nature of any litigation concerning the controversy already begun by

or against members of the class; (C) the desirability or undesirability of concentrating the

litigation of the claims in the particular forum; and (D) the likely difficulties in managing a class

action.” Fed. R. Civ. P. 23(b)(3)(A)–(D). In light of these factors, this Court should find that

class action treatment is most appropriate in this case.

           Here, the above-stated factors strongly support class certification. First, the Class

Members are unlikely to pursue individual litigation, as the average damage awards would be no

more than a few hundred dollars.39 Given the small value of possible recovery, these class

members would lack the incentive to bring individual suits against Defendants. See Lake v. First

Nationwide Bank, 156 F.R.D. 615, 626 (E.D. Pa. 1994). New Jersey courts recognize that low-

value individual CFA claims are particularly well-suited to be litigated as class actions because

“[t]he whole point of a class action is to provide a diffuse group of persons, whose claims are too

small to litigate individually, the opportunity to engage in collective action and to balance the

scales of power between the putative class members and a corporate entity.” Lee, 203 N.J. at

528–29. Last, no apparent difficulties are evident in managing this lawsuit as a class action. In

terms of fairness and efficiency, a class action lawsuit is unquestionably superior.


39
     The estimates discussed in supra note 38 yield an average Resort Fees of
n

                                                          14
        Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 15 of 17




        D.       The Class is Ascertainable

        A plaintiff seeking class certification of Rule 23(b)(3) class must also prove by a

preponderance of the evidence that the class is ascertainable. Byrd v. Aaron’s Inc., 784 F.3d 154,

163 (3d Cir. 2015). The ascertainability inquiry is two-fold, requiring a plaintiff to show that:

(1) the class is “defined with reference to objective criteria”; and (2) there is “a reliable and

administratively feasible mechanism for determining whether putative class members fall within

the class definition.” Byrd, 784 F.3d at 163.

        Plaintiff is moving to certify a class of all guests who paid a resort fee at a Wyndham

hotel since June 6, 2010 and booked through the Wyndham websites. The proposed class is

defined with objective criteria, e.g., to be a class member, a person must have been charged a

resort fee at a Wyndham hotel, and must have booked using the Websites. Defendants have most
                                                                           40
of this data for all Wyndham-affiliated hotels                                  Defendants can retrieve this

information with relative ease using                                                           in

conjunction with simple clerical work.41 Guests who were charged a Resort Fee were required to

provide their names and address when booking a room, and this information is maintained by

Defendants as well.42 Accordingly, the proposed Class is ascertainable.

III.    CONCLUSION

        For the above-stated reasons, this Court should certify a class under Fed. R. Civ. P. 23,

appoint Gary F. Lynch as class counsel, and direct the parties to confer regarding a notice plan to

be submitted to the Court.




40
   Ex. 9, Harvey Dep. Tr. 18:22–22:23, 35:13–38:15, 40:13–41:18, 43:14–45:23.
41
   Id.
42
   Ex. 9, Harvey Dep. Tr. 31:7–32:7.

                                                      15
      Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 16 of 17




Dated: October 15, 2018            Respectfully submitted,

                                   By: /s/ Gary F. Lynch
                                   Gary F. Lynch
                                   glynch@carlsonlynch.com
                                   Jamisen A. Etzel
                                   jetzel@carlsonlynch.com
                                   Carlson Lynch Sweet Kilpela & Carpenter, LLP
                                   1133 Penn Avenue, 5th Floor
                                   Pittsburgh, PA 15222
                                   T: (412) 322-9243
                                   F: (412) 231-0246

                                   Joseph P. Guglielmo
                                   Erin Green Comite
                                   SCOTT+SCOTT, ATTORNEYS AT LAW, LLP
                                   The Helmsley Building
                                   230 Park Avenue, 17th Floor
                                   New York, NY 10169
                                   Telephone: (212) 223-6444
                                   Facsimile: (212) 223-6334
                                   jguglielmo@scott-scott.com
                                   ecomite@scott-scott.com

                                   Counsel for Plaintiff




                                     16
       Case 2:16-cv-00746-MRH Document 104 Filed 10/15/18 Page 17 of 17




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2018, I served a true and correct copy of the redacted

version of the foregoing document by filing it on this court’s CM/ECF system, which will cause

service on all email accounts listed on the electronic service list, including counsel of record for

all parties. In addition, the unredacted version of the foregoing document will be served on

counsel of record for Defendants via email on today’s date and via overnight carrier within two

business days as follows:

K. Winn Allen
Ronald K. Anguas, Jr.
Zachary A. Avallone
Kirkland & Ellis LLP
655 15th Street NW
Washington, DC 20005
winn.allen@kirkland.com
ronald.anguas@kirkland.com
zachary.avallone@kirkland.com




                                                              /s/ Gary F. Lynch
                                                              Gary F. Lynch




                                                 17
